Citation Nr: 0422130	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from February 1959 to March 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the veteran underwent a VA audiological examination 
(with an opinion as to the etiology of his hearing loss) in 
August 2002, the Board notes that findings from the August 
2002 examination appear to conflict with the record.  For 
example, the veteran's March 1968 service separation 
examination reveals that bilateral high frequency hearing 
loss was noted.  The report of examination indicates that 
there is no hearing loss in service.  As a private 
audiological examination reveals bilateral hearing loss at 
almost all threshold levels, and as high frequency hearing 
loss was noted during service, the Board finds that the 
veteran should undergo another VA audiological examination to 
address his contentions concerning this appeal.  The Board 
further notes that the audiological findings (individual 
frequencies) from the August 2002 examination are not of 
record.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed hearing loss is related to 
noise exposure during service.  The 
examiner is specifically requested to 
comment on whether the high frequency 
hearing loss noted on the veteran's March 
1968 service separation examination is 
related to a current hearing loss 
disability.

2.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



